Case 2:19-cv-06077-CDJ Document 1. Filed 12/23/19
vet Tag CIVIL COVER SHEET

1844 (Rev. 02/19)

 

information contained herein neither

  
 

The JS 44 civil cover'shect-Antt'thié i

   

are 1 of 33

 

§

Jace nor supplement ihe filing and service of pleadings or other papers as required by law, except as

provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
KELLY EMERY

(b) County of Residence of First Listed Plamiff Bucks
(EXCEPT IN US. PLAINTIFF CASES}

8} Mineh, Censor (yah ne mene Meme

4133 Penn Avenue, 5th Floor
Pittsburgh, PA 15222 (412) 322-9243

DEFENDANTS
WAWA, INC. and WILD GOOSE HOLDING CO,, INC.

County of Residence of First Listed Defendant _ Delaware
{IN US. PLAINTIFI CASES ONLY}

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attomeys (if Known}

 

 

I. BASIS OF FURISDICTION (Piace an “Xx” in One Box Onty)

O 1 US. Goveroment

Plaintiff

13 Federal Question
(U.S. Government Not a Party}

 

lil. CITIZENSHIP OF

   
  
 

REINCIPAL PARTIES (Pisce an “X” in One Hox for PlaintifT

  

(For Diversity Cases Gn and One Box for Defendants
DEF PIF
Citizen of This State G 1 Incorporated or Principal Place o4

of Business In This State

 

 

 

 
   

 

   
 

         

O02 US. Goverment Aa Diversity Citizen of Another State ‘2 «1 2 Incorporated and Principal Place os
’ ‘Defendant (Iudicate Cittzenship of Parties in ent ITD) of Business In Another State
Citizen or Subject of a O03 G 3 Foreign Nation gé6é 06
Foreign Country
NATURE OF Click here for: Nature of Suit Code Deseripti
OF 110 Insurance PERSONAL INJURY PERSONAL INJURY = {0 625 Drug Related Scizure ©) 422 Appeal 28 USC 158 0 375 False Claims Act
120 Marine O 310 Airplane 7 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal 0) 376 Qui Tam (31 USC
1 130 Miler Act CF 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a)}
O 140 Negotiable Instrument Liability C1) 367 Health Care/ OF 400 State Reapportionment
1 150 Recovery of Overpayment [29 320 Assault, Lihel & Pharmaceutical See CUT, SO fa) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C7 820 Copyrights 0 430 Banks and Banking -
£9 151 Medicare Aci 0 330 Federal Employers’ Product Liability OF 830 Patent .. | 450 Commerce
© 152 Recovery of Defaalted Liability (7 368 Asbestos Personal O) 835 Patent - Abbreviated 6 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(xcludes Veterans) OF 345 Marine Product Linbikity C1 840 Trademark. - Carrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY ae ee eee gas © 480 Consumer Credit
of Veteran's Benefits 9 350 Motor Vehicle OF 370 Other Fraud CF 710 Fair Labor Standards C1 861 HIA (13958) O} 485 Telephone Consumer

CF 160 Stockholders” Suits (3.355 Motor Vehicle

    
   
   
   
   

CF 371 Truth in Lending

OF 190 Other Contract Product Liability CJ 380 Other Personal

O 195 Contract Product Liability of 36 Other Personal Properly Damage

0 196 Franchise Injury C1 385 Property Damage
Product Liability

Habeas Corpus:

   

0 210 Land Condemnation 1 440 Other Civil Rights

(7 220 Foreclosure 0) 441 Voting ) 463 Alien Detainee
O} 230 Rent Lease & Ejectment @ 442 Employment 0 510 Motions to Vacate
CT 240 Torts to Land 0 443 Housing/ Sentence
O 245 Tort Product Liability Accommodations O 530 General
O 290 Alf Other Real Property 0 445 Amer. w/Disabilities -] (0 335 Death Penalty
Employment Other:
C3 446 Amer. w/Disabilittes ~[ (7 540 Mandamus & Other
Other CF 550 Civil Rights
G 448 Education 07 554 Prison Condition
OF 560 Civil Detainee -
Conditions of
. Confinement

 

 

240 790 Other Labor Litigation

 

Act C7 862 Black Lung (923) Protection Act
C) 720 Labor/Management C1 863 DIVCIDIWW (405(g)) [490 Cable/Sat TV
Relations 0 864 SSID Tide XVI CF 850 Seourities‘Commodities!

740 Railway Labor Act
0 751 Family and Medical
Leave Act

O 865 RST (405(g)) Exchange

(1 890 Other Statutory Actions

O49) Agricultural Acts

G 893 Environmental Matters

CF 895 Freedom of Information
Act

GO 896 Arbitration

01 899 Administrative Procedure
Act/Review of Appeal of
Agency Decision

C7 950 Constitutionality of
State Statutes

     

C1) 870 Taxes (U.S. Plaintiff
or Defendant)

C) 871 IRS—Third Panty
26 USC 7609

791 Employee Retirement
Income Security Act

 

C1 462 ‘Naturalization Application
Ci 465 Other Immigration
Actions

 

 

 

 

vo ORIGIN (Piece an “X” in One Box Only)

 

 

a Original 02 Removed from O 3) Remanded from (14 Reinstatedox O 5 Transferredfrom © 6 Multidistrict 18 Multidistriet
Proceeding ~ State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Ge the Aa Swit Statute ee OARAY cath ee ‘ med Statutes unless diversity}:
ass Action Faimess Act {" of,
VI. CAUSE OF ACTION [pier icscription of cause: ——— =
Defendants’ negligence led to security breach compromising Plaintiff's data

 

 

 

 

 

 

Vil. REQUESTED IN (% CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demandéd in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: YWAves  INo
VIL. RELATED CASE(S)
instructions}:
IF ANY a es ; JUDGE DOCKET NUMBER
DATE “] SIGNATURE OF ATTORNEY OF RECORD
12/23/2019 |e
£OR OFFICE USE ONLY v
RECEIPT # AMOUNT APPLYING FFP JUDGE MAG. JUDGE

pit 23 208

 

 
Case 2:19-cv-06077-CDJ Document 1 Filed 12/23/19 Pag

of 3
UNITED STATES DISTRICT COURT
\ FOR THE EASTERN DISTRICT OF PENNSYLVANIA -CY — 0 Tt

 

 

 

 

 

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 1828 Willow Avenue, Bristol, PA 19007
Address of Defendant: Wawa, Inc. and Wild Goose Holding Co., Inc., 260 W. Baltimore Pike, Wawa, PA 19063
Place of Accident, Incident or Transaction: Various
RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:
L. Is this case related to property included in an earlier numbered suit pending or within one year Yes [|

previously terminated action in this court?
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [|

_ pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [|

numbered case pending or within one year previously terminated action of this court?
4. TJs this case a second or successive habeas corpus, socia security appeal, or pro se civil nghts Yes [ |

 

case filed by the same individual?

  
 

I certify thal, to my knowledge, the within case [] is
this court except as noted above.

12/23/2019

ht relafed to any case now pending or within one year previously terminated action in
. 56887

DATE: d
v Altarney-at-Law / Pro Se Plaintiff : - Attorney LD. AG if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

A. Federal Question Cases: BE. Diversity Jurisdiction Cases:
[.] 1. Indemnity Contract, Marine Contract, and All Other Contracts LI sf. Insurance Contract and Other Contracts
[CJ 2. FELA [] 2. Aixplane Personal Injury
Li 3. Jones Act-Personal Injury [] 3. Assault, Defamation
LJ] 4. Antitrust [] 4. Marine Personal Injury

5. Patent f] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations f] 6. Other Personal Injury (Please specify}: __
L] 7. Civil Rights 7, Products Liability
[] 8. Habeas Corpus EI ‘8. Products Liability — Asbestos

9. Securities Act(s) Cases . All other Diversity Cases
H 10. Social Security Review Cases (Please specify): Class Action Faimess Act, 28 USC 1332/(d)
(C] 11. Alf other Federal Question Cases

(Please specify}:

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is fa remove the case fro eligibility for arbitration.)

Gary F. Lynch

, comnsel of record or pro se plaintiff, do hereby certify:

 
  
  
  

Prsuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
eXceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

12/23/2019 a J pA 56887

pAtiomney-at-Law / Pro Se Pieintiff Attorney LD. # fif applicable)

DATE:

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with FRCP. 3.

 

 

 

Civ, 609 (5/2018)

REC 23 2019
 

Case 2:19-cv-06077-CDJ Document 1 Filed 12/23/19 Page 3 of 33

- IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

KELLY EMERY, on behalf of herself and all . . CIVIL ACTION
others similarly situated, .
Vv.
WAWA, INC. and WILD GOOSE
HOLDING CO,, INC.

 

NO. AF

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255.

(b) Social Security —- Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. .

(e) Special Management -- Cases that do not fall into tracks (a) through (d).that are
commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f} Standard Management -- Cases that do not fall into any one of the other tracks,

12/23/2019 Y) , DRX Plaintiff

C )

 

 

 

 

Date Atforney-at-law Attorney for
412-322-9243 412-231-0246 glynch@carlsonlynch.com
Telephone FAX Number £-Mail Address

(Civ. 660) 10/02

 

 
Case 2:19-cv-06077-CDJ Document 1 Filed 12/23/19 Page 4 of 33

1406.

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

KELLY EMERY, on behaif of herself and
all others similarly situated,

  

Case No.
Plaintiff,
CLASS ACTION COMPLAINT
¥.
JURY TRIAL DEMANDED
WAWA, INC. and WILD GOOSE
HOLDING CO., INC.,
Defendants.

 

 

Plaintiff Kelly Emery (“Plaintiff”), on behalf of herself and all others similarly situated,
asserts the following against Defendants WaWa, Inc. and Wild Goose Holding Co., Inc.
(collectively, “WaWa” or “Defendants”), based upon personal knowledge, where applicabie,
information and belief, and the investigation of counsel.

1, INTRODUCTION

1. Plaintiff brings this class action on behalf of individual consumers against WaWa
for its conscious failure to take adequate and reasonable measures to protect its point-of-sale
payment terminals, fuel dispensers, and payment processing servers. WaWa’s actions left its
customers’ highly sensitive payment card data, including, but not limited to, the cardholder
name, credit or debit card number, and expiration date (“Payment Card Data”) exposed and
accessible for use by hackers from at least March 4, 2019 through December 12, 2019, at which
time WaWa claims the breach was contained (the “WaWa Data Breach”).

2. In or about March 2019, computer hackers accessed WaWa’s inadequately
protected point-of-sale systems and installed malicious software (often referred to as “malware”)

that infected potentially every WaWa in-store payment terminal and fuel dispenser in the United

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 5 of 33

States.’ Through this malware, hackers stole the Payment Card Data of an untold number of
customers.

3. The data breach was the inevitable result of WaWa’s inadequate data security
measures and lackadaisical approach to the security of its customers’ Payment Card Data.
Despite the well-publicized and ever-growing threat of cyber-attacks targeting Payment Card
Data through vulnerable point-of-sale systems and inadequately protected computer networks,
WaWa refused to implement certain best practices, failed to upgrade critical security systems,
used outdated point-of-sale systems, ignored warnings about the vuinerability of its computer
network, and disregarded and/or violated applicable industry standards.

4, WaWa’s data security deficiencies were further buttressed by its failure to timely
identify the breach and subsequently contain it. By December 19, 2019, when WaWa first
publicly acknowledged that a data breach compromising customer Payment Card Data had
occurred, the data breach already had been ongoing for several months. The malware had
remained undetected within WaWa’s point-of-sale and computer systems from at least March
2019 until December 10, 2019, when WaWa claims it first learned of the malware on its payment
processing servers.

5. The financial costs and injuries to Plaintiff and other consumers caused by
WaWa’s deficient data security approach have been and will be significant, including:

a, unauthorized charges on their debit and credit card accounts;

b. theft of their personal and financial information;

 

1 Wawa, WaWa Notifies Customers of Data Security Incident,
https://s3 amazonaws.com/wawa-kentico-prod/wawa/media/mise/wawa-data-security-incident-
wire-release-12_ 19 2019.pdf (Dec. 19, 2019) (last accessed Dec. 23, 2019).

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 6 of 33

c, costs associated with the detection and prevention of identity theft and
unauthorized use of their financial accounts;

d. damages arising from the inability to use their debit or credit card accounts
because their accounts were suspended or otherwise rendered unusable as
a result of fraudulent charges stemming from the WaWa Data Breach,
including but not limited to foregoing cash back rewards;

e. loss of use of and access to their account funds and costs associated with
the inability to obtain money from their accounts or being limited in the
amount of money they were permitted to obtain from their accounts,
including missed payments on bills and loans, late charges and fees, lost
opportunities to purchase gifts at discounted prices during the 2019
holiday shopping season, and adverse effects on their credit including
decreased credit scores and adverse credit notations;

f costs associated with time spent and the loss of productivity or the
enjoyment of one's life from taking time to address and attempt to
ameliorate, mitigate and deal with the actual and future consequences of
the WaWa Data Breach, including finding fraudulent charges, cancelling
and reissuing cards, purchasing credit monitoring and identity theft
protection services, imposition of withdrawal and purchase limits on
compromised accounts, and the stress, nuisance and annoyance of dealing
with all issues resulting from the WaWa Data Breach;

g. the imminent and certainly impending injury flowing from potential fraud

and identify theft posed by their credit card and personal information

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 7 of 33

being placed in the hands of criminals and the risk of misuse via the sale
of Plaintiff's and Class members’ information on the Internet black market;

h. money paid for products and services purchased at WaWa locations during
the period of the WaWa Data Breach, in that Plaintiff and Class members
would not have shopped at WaWa had WaWa disclosed that it lacked
adequate systems and procedures to reasonably safeguard customers’
Payment Card Data;

i. damages to and diminution in value of their Payment Card Dara entrusted

to WaWa for the sole purpose of purchasing products and services from

WaWa:; and
j. the loss of Plaintiff's and Class members’ privacy.
6. This class action is brought on behalf of consumers throughout the U.S. to recover

the damages they and others similarly situated have suffered, and continue to suffer, as a direct
result of the WaWa Data Breach, Plaintiff asserts claims for negligence, negligence per se, and
declaratory and injunctive relief.
Ii. PARTIES

A. Plaintiff

7. Plaintiff resides in and is a citizen of the Commonwealth of Pennsylvania.

B. Defendants

8. Defendant WaWa, Inc. is a privately-held New Jersey corporation with its

principal place of business in WaWa, Pennsylvania. It is a citizen of Pennsylvania.

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 8 of 33

9, Defendant Wild Goose Holding Co., Inc. is a Delaware corporation. Its principal
place of business is also in WaWa, Pennsylvania and it too is a Pennsylvania citizen. Defendant
Wild Goose Holding Co., Inc. is WaWa, Inc.’s parent company.

10. WaWa is engaged in the business of developing and operating a system of
convenience stores. WaWa currently operates more than 850 retail stores throughout
Pennsylvania, New Jersey, Delaware, Maryland, Virginia, Florida, and Washington, D.C. WaWa
offers gasoline at over 600 of these locations.? According to Forbes magazine, WaWa ranked
25th on the list of largest private companies in 2019, with a total revenue of $12.1 billion?

11. | WaWa is not a franchisor, It has total control over the manner in which its more
than 850 locations operate, including those locations’ computer software and electronic data
transmission systems for point of sale reporting.

IW. JURISDICTION AND VENUE

12. This Court has jurisdiction over this action pursuant to the Class Action Fairness
Act of 2005 (“CAFA”), 28 U.S.C. §1332(d), because at least one Class member is of diverse
citizenship from one defendant, there are more than 100 Class members, and the aggregate
amount in controversy exceeds $5 million, exclusive of interest and costs.

13. The Eastern District of Pennsylvania has personal jurisdiction over Defendants
named in this action because Defendants are headquartered in Pennsylvania and conduct
substantial business in Pennsylvania and this District through its headquarters, convenience

stores, gas stations, and commercial website.

 

WaWa, About WaWa, https://Awww.wawa.com/about (last accessed Dec. 23, 2019).
3 Forbes, #25 WaWa, hitps://www.forbes.com/companies/wawa/#35178b652644 (last
accessed Dec, 20, 2019),

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 9 of 33

14. Venue is proper in this District under 28 U.S.C. §1391(b) because Defendants are
headquartered in this District and have caused harm to Plaintiff and Class members residing in
this District.

IV. FACTUALALLEGATIONS

A. Payment Card Processing Background

15. It is well known that customer Payment Card Data is valuable and often targeted
by hackers. Over the last several years, numerous data breaches have occurred at large retailers
and restaurants nationwide, including Wendy’s, The Home Depot, Target, Kmart, P.F. Chang’s,
and many others. Despite widespread publicity and industry alerts regarding these other notable
data breaches, WaWa failed to take reasonable steps to adequately protect its computer systems
from being breached.

16. A large portion of WaWa’s sales are made to customers who use credit or debit
cards. When a customer uses a credit or debit card, the transaction involves four primary parties:
(1) the “merchant” (e.g., WaWa) where the purchase is made; (2) an “acquiring bank” (which
typically is a financial institution that contracts with the merchant to process its payment card
transactions); (3) a “card network” or “payment processor” (such as Visa and MasterCard); and
(4) the “issuer” (which is a financial institution that issues credit and debit cards to its
customers),

17. Processing a payment card transaction involves four major steps:

© Authorization — when a customer presents a card to make a purchase, WaWa

requests authorization of the transaction from the card’s issuer;

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 10 of 33

e Clearance — if the issuer authorizes the transaction, WaWa completes the
sale to the customer and forwards a purchase receipt to the acquiring bank
with which it has contracted;

e Settlement — the acquiring bank pays WaWa for the purchase and forwards
the receipt to the issuer, which then reimburses the acquiring bank; and

e Post-Settlement — the issuer posts the charge to the customer’s credit or debit
account.

18. In processing payment card transactions, merchants acquire a substantial amount
of information about each customer, including his or her full name; credit or debit card account
number; card security code (the value printed on the card or contained in the microprocessor chip
or magnetic strip of a card and used to validate card information during the authorization

process); the card’s expiration date and verification value; and the PIN number for debit cards.‘

 

Types of Data on a Payment Card

ciD CAV2/CID/CVC2/CWV2 :
(American Express) {ail other payment card brands)

Cardholder
Name

     

Expiration Date Magnetic stripe
{data on tracks 1& 2}

 

 

 

4 See PCi Security Standards Council, PCI DSS Quick Reference Guide: Understanding
the Payment Card Industry Data Security Standard version 3.2.1, 11, July 2018,
https:/Avww.pcisecuritystandards.org/documents/PCI_DSS-ORG-v3_2 1 .pdf (last accessed Dec.
22, 2019).

 

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 11 of 33

19. | Merchants typically store this information on their computer systems and transmit
it to third parties to complete the transaction. At other times, and for other reasons, merchants
may also collect other personally identifiable information about their customers, including, but
not limited to, financial data, mailing addresses, phone numbers, driver’s license numbers, and
email addresses.

20. For years, WaWa has stored in its computer systems massive amounts of
customer Payment Card Data. WaWa uses this information to process payment card transactions
in connection with sales to its customers. Customer Payment Card Data is an asset of
considerable value to both WaWa and to hackers, who can easily sell this data, as a result of the
“proliferation of open and anonymous cybercrime forums on the Dark Web that serve as a
bustling marketplace for such commerce,”°

21.  WaWa is—and at all relevant times has been—aware that the Payment Card Data
it maintains is highly sensitive and could be used for nefarious purposes by third parties, such as
perpetrating identity theft and making fraudulent purchases. To this end, WaWa posted a job
opening on or about December 4, 2019—just days before allegedly discovering the WaWa Data
Breach—seeking an Information Security Incident Response Junior Analyst to “follow the

processes and procedures necessary for the detection, response and remediation of cyber related

attacks on the Wawa enterprise.”

 

5 The Value of a Hacked Company, KREBS ON SECURITY Guly 14, 2016),
http://krebsonsecurity.com/2016/07/the-value-of-a-hacked-company/ (last accessed Dec. 23,
2019),

6 Indeed, WaWa Information Security Incident Response Junior Analyst,
https://Awww.indeed.com/viewjob?jk=7al Pacteeb4 8eea&tk= 1 dsibai40p2p0800&from=serp&vis
=3 (posted Dec. 3, 2019} (last accessed Dec. 23, 2019).

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 12 of 33

22. WaWa also is—and at all relevant times has been—aware of the importance of
safeguarding its customers’ Payment Card Data and of the foreseeable consequences that would
occur if its data security systems were breached, specifically including the fraud losses and theft
that would be imposed on consumers, such as Plaintiff. Indeed, WaWa’s December 4, 2019 job
posting also requires the successful applicant have a “[vJery basic understanding of relevant legal
and regulatory requirements, such as: Payment Card Industry Data Security Standard.” Jd.

23. In addition to its general duty to act reasonably in handling and safeguarding
customers’ Payment Card Data to prevent the risk of foreseeable harm to others, WaWa is—and
at all relevant times has been—obligated to safeguard such information by, among other things,
industry standards, federal law, and its own commitments, internal policies, and procedures.

B. The WaWa Data Breach: March 2019 to Present

24. Beginning as early as March 2019, computer hackers took advantage of
vulnerabilities in WaWa’s computer and point-of-sale systems to install malware that ultimately
infected potentially every WaWa location in the United States. Through this malware, the
hackers were able to steal WaWa’s customers’ Payment Card Data that WaWa had collected in
conjunction with its customers’ purchases.

25. On December 19, 2019 (approximately ten months after hackers first installed
malware on its computer processors), WaWa announced that it was investigating a theft its
customers’ Payment Card Data. WaWa explained, “malware affected payment card information,

including credit and debit card numbers, expiration dates, and cardholder names on payment

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 13 of 33

cards used at potentially all Wawa in-store payment terminals and fuel dispensers beginning at
different points in time after March 4, 2019 and ending on December 12, 20 19.7

26. Taking advantage of WaWa’s lax data security and delay in discovering the
malware on its servers, hackers were able to gather large amounts of Payment Card Data. With
that Payment Card Data, unknown perpetrators are now capable of making undetected fraudulent
purchases on credit and debit cards belonging to Plaintiff and members of the Class. Unknown
perpetrators are also capable of specifically targeting and draining debit accounts with large
amounts of money in them belonging to Plaintiff and members of the Class, By failing to timely
identify that its systems had been subjected to a data breach, WaWa allowed hackers to have
unfettered access to WaWa’s computer and point-of-sale systems to obtain customers’ Payment
Card Data for at least ten months, thereby exponentially increasing the harm suffered by Plaintiff
and members of the Class.

27. _ Up to, and including, the period during which the WaWa data breach occurred,
WaWa’s data security systems suffered from many deficiencies that made them susceptible to
hackers, including, without limitation, the following:

a. WaWa’s IT management were unqualified and failed to maintain a system
of accountability over data security, thereby knowingly allowing data
security deficiencies to persist;

b. WaWa ignored well-known warnings that its point-of-sale system was

susceptible to data breach;

 

7 Wawa, WaWa Data Security - Updates & Customer Resources,

https:/Avww.wawa.com/alerts/data-security (Dec. 19, 2019) (last accessed Dec. 23, 2019).

10

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 14 of 33

Cc. WaWa failed to implement certain protocols that would have prevented
unauthorized programs, such as malware, from being installed on its point-
of-sale and other systems that accessed Payment Card Data and otherwise
would have protected Payment Card Data; and

d. WaWa failed to install software to adequately track access to its network,
monitor the network for unusual activity, and prevent exfiltration of data,
which would have detected the presence of hackers and prevented
Payment Card Data from being stolen.

28. Attempting to downplay the seriousness of the data breach, WaWa assured its
customers that “anyone impacted [ ] will not be responsible for fraudulent charges related to this
incident.” In a separate letter to customers, WaWa’s CEO, Chris Gheysens wrote, “I want to
reassure you that you will not be responsible for any fraudulent charges on your payment cards
related to this incident!.]”? WaWa’s assurances do not make Plaintiff and the Class members
whole for the injuries they have suffered as a result of the WaWa Data Breach.

Cc. WaWa Failed to Comply with Its Duties

1. WaWa Failed to Comply with Industry Standards for Data Security

29, WaWa failed to comply with industry standards for data security and actively
mishandled the data entrusted to it by its customers.

30. The Payment Card Industry Security Standards Council promulgates minimum

standards, which apply to all organizations that store, process, or transmit Payment Card Data.

 

8 Wawa, WaWa Notifies Customers of Data Security Incident,

hitps://s3.amazonaws.com/wawa-kentico-prod/wawa/media/misc/wawa-data-security-incident-
wire-release-12_ 19 _2019.pdf (Dec. 19, 2019) (last accessed Dec. 23, 2019),

9 Wawa, An Open Letter from WaWa CEO Chris Gheysens to Our Customers,
https://www.wawa,com/alerts/data-security (Dec. 19, 2019) (last accessed Dec. 23, 2019).

11

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 15 of 33

These standards are known as the Payment Card Industry Data Security Standard (“PCI DSS”).

PCI DSS is the industry standard governing the security of Payment Card Data, although it sets

the minimum level of what must be done, not the maximum.

31. PCI DSS version 3.2.1, released in May 2018 and in effect at the time of the

WaWa Data Breach, imposes the following 12 “high-level” mandates:!°

 

mirror security best practices.

Build and Maintain a
Secure Network and
Systems 2.

_ Instalfand maintain a firewall configuration to protect

|The PCi Data Security Standard

PCI DSS is the global data security standard adopted by the payment card brands for all entities that
process, store or transmit cardholder data and/or sensitive authentication data, It consists of steps that

 

cardholder data:
Do not use vendor-supplied defaults for.system passwords and
other security parameters.

 

Protect Cardholder Data

S rotect stored cardholder data

 

    
 

 

Management Program

   

Maintain a Vulnerability 5.

Protect all systems against malware and regularly update anti-
virus software or programs:

 

Implement: Stron

    
   

Develop and maintain secure fe systems and applications

estrict physical; access to cardholder dat

 

Regularly Monitor and 10.
Test Networks
11,

Regularly t test t security systems a and processes

Track and monitor ail access to network resources and
cardholder data

 

 

 

 

 

 

 

 

 

10

PCi Security Standards Council, PCY DSS Quick Reference Guide; Understanding the

Payment Card Industry Data Security Standard version 3.2.1, 9, July 2018,
https:/Avww.pcisecuritystandards,org/documents/PCL DSS-ORG-v3_2_1.pdf (last accessed Dec.

22, 2019).

12

 

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 16 of 33

32, Furthermore, PCI DSS 3.2.1 set forth detailed and comprehensive requirements
that had to be followed to meet each of the 12 mandates.

33. Among other things, PCI DSS 3.2.1 requires WaWa to properly secure Payment
Card Data; not store cardholder data beyond the time necessary to authorize a transaction; to
timely upgrade its point-of-sale software; implement proper network segmentation; encrypt
Payment Card Data at the point-of-sale; restrict access to Payment Card Data to those with a
need to know; and establish a process to identify; and timely fix security vulnerabilities. Upon
information and belief, WaWa failed to comply with each of these requirements.

2. WaWa Failed to Comply with Federal Trade Commission
Requirements

34. According to the Federal Trade Commission (“FTC”), the failure to employ
reasonable and appropriate measures to protect against unauthorized access to confidential
consumer data constitutes an unfair act or practice prohibited by §5 of the Federal Trade
Commission Act of 1914 (“FTC Act”), 15 U.S.C. §45.

35. In 2007, the FIC published guidelines that establish reasonable data security
practices for businesses. The guidelines note that businesses should protect the personal
customer information that they keep; properly dispose of personal information that is no longer
needed; encrypt information stored on computer networks; understand their network’s
vulnerabilities; and implement policies for installing vendor-approved patches to correct security
problems. The guidelines also recommend that businesses consider using an intrusion detection
system to expose a breach as soon as it occurs; monitor all incoming traffic for activity indicating
someone may be trying to hack the system; watch for large amounts of data being transmitted

from the system; and have a response plan ready in the event of a breach.

13

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 17 of 33

36. The FTC has also published a document entitled “FTC Facts for Business,” which
highlights the importance of having a data security plan, regularly assessing risks to computer
systems, and implementing safeguards to control such risks.

37, The FTC has issued orders against businesses that failed to employ reasonable
measures to secure Payment Card Data. These orders provide further guidance to businesses in
regard to their data security obligations.

38. In the years leading up to the WaWa data breach, and during the course of the
breach itself, WaWa failed to follow the guidelines set forth by the FTC and actively mishandled
the management of its IT security. Furthermore, by failing to have reasonable data security
measures in place, WaWa engaged in an unfair act or practice within the meaning of §5 of the
FTC Act.

3. PLAINTIFF’S TRANSACTIONS

39. WaWa failed to protect its customers’ Payment Card Data and as a result, Plaintiff
and Class members have and will suffer various injuries.

40. On November 13, 2019, Plaintiff purchased gas at a WaWa in Feasterville,
Pennsylvania using a debit card issued to her by her credit union. Plaintiff returned to this WaWa
location two weeks later, on November 27, 2019, to purchase gas. She used the same debit card
to complete this purchase. These were the only times that Plaintiff has ever shopped at the
WaWa in Feasterville, Pennsylvania.

41. WaWa confirmed that the location Plaintiff visited was potentially affected by the

WaWa Data Breach.!!

 

Ur Wawa, An Open Letter from WaWa CEO Chris Gheysens to Our Customers,
https://Awww.wawa.com/alerts/data-security (Dec. 19, 2019) (“This malware affected customer

14

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 18 of 33

42. To prepare for Black Friday shopping the next day, Plaintiff logged into and
reviewed her credit union checking account on Thanksgiving Day, November 28, 2019. At that
time, Plaintiff discovered that an unknown third party had accessed and drained her checking
account of hundreds of dollars, leaving Plaintiff with a negative balance on the eve of the holiday
shopping season.

43. Specifically, on November 26, 2019——less than two weeks after buying gas at the
WaWa in Feasterville, Pennsylvania for the first time—a $125.00 withdrawal was made from
Plaintiff's checking account using Plaintiff's debit card. The withdrawal was made at a Shell Oil
in Lantana, Florida. Plaintiff did not make this withdrawal.

44, Similarly, on November 28, 2019—the day after Plaintiff's second purchase at the
WaWa in Feasterville, Pennsylvania—a second $125.00 withdrawal was made from Plaintiff's
checking account using Plaintiff's debit card. It too was made at a Shell Oil in Lantana, Florida,
Plaintiff did not make this second withdrawal.

45. To protect against additional theft, Plaintiff immediately froze her account on
Thursday, November 28, 2019.

46. By freezing her account, Plaintiff could not access the additional funds her
employer deposited into it on Friday, November 29, 2019.

47, Because her credit union was closed on Thanksgiving Day, the Friday after it, and
that weekend, Plaintiff could not contact a member representative until Monday, December 2,

2019—five days after discovering the fraudulent charges to her account.

 

payment card information used at potentially all Wawa locations beginning at different points in
time after March 4, 2019 and until it was contained.”) (last accessed Dec, 23, 2019).

15

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 19 of 33

48. When she finally reached her credit union on Monday, December 2, 2019,
Plaintiff cancelled her debit card and ordered a replacement. Plaintiff received her replacement
debit card approximately ten days later, on or about December 12, 2019.

49. Plaintiff spent Thanksgiving and the shopping days after it monitoring her online
checking account, contacting her credit union, freezing her account altogether, and generally
spending time and losing productivity and enjoyment from taking time to address and attempt to
ameliorate, mitigate and deal with the actual and future consequences of the theft. Because the
theft left her account with a negative balance, Plaintiff also lost opportunities to purchase gifts at
discounted prices during the 2019 holiday shopping season.

50. Plaintiff would not have used her debit card to make purchases at WaWa had
WaWa told her that it lacked adequate computer systems and data security practices to safeguard
customers' Payment Card Data from theft. Indeed, Plaintiff would not have shopped at WaWa at
all during the period of the WaWa Data Breach and, thus, she suffered actual injury and damages
in paying money to WaWa for the purchase of products from WaWa that she would not have
paid had WaWa made such disclosure.

51. Plaintiff also suffered actual injury in the form of damages to and diminution in
the value of her Payment Card Data—a form of intangible property that Plaintiff entrusted to
WaWa for the purpose of purchasing its products and that was compromised in and as a result of
the WaWa Data Breach.

52. Additionally, Plaintiff has suffered imminent and impending injury arising from
the substantially increased risk of future fraud, identity theft and misuse posed by their Payment
Card Data being placed in the hands of criminals who have already misused such information, as

evidenced by the compromise of Plaintiffs’ payment cards.

16

 
Case 2:19-cv-06077-CDJ Document Filed 12/23/19 Page 20 of 33

53. Moreover, Plaintiff has a continuing interest in ensuring that her private
information, which remains in WaWa’s possession, is protected and safeguarded from future
breaches.

V. CLASS ACTION ALLEGATIONS

54. Plaintiff brings this action on behaif of itself and as a class action, pursuant to the
provisions of Rules 23(a), 23(b)(2), and 23(b)(3) of the Federal Rules of Civil Procedure, on
behalf of the following class (the “Class”):

All persons in the United States who made a credit or debit card
purchase at any affected WaWa location from March 4, 2019 to the
present.

55. Excluded from the Class are Defendants and their subsidiaries and affiliates; all
employees of Defendants; all persons who make a timely election to be excluded from the Class;
government entities; and the judge to whom this case is assigned, including his/her immediate
family and court staff.

56. Certification of Plaintiff's claims for Class-wide treatment is appropriate because
all elements of Fed. R. Civ. P. 23(a), (b)(2)-(3) are satisfied. Plaintiff can prove the elements of
its claims on a Class-wide basis using the same evidence as would be used to prove those
elements in an individual action alleging the same claims.

57. Numerosity: All requirements of Fed. R. Civ. P. 23(a)(1) are satisfied. The
members of the Class are so numerous and geographically dispersed that individual joinder of all
Class members is impracticable. While Plaintiff is informed and believes that there are thousands
of members of the Class, the precise number of Class members is unknown to Plaintiff. Class

members may be identified through objective means. Class members may be notified of the

17

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 21 of 33

pendency of this action by recognized, Court-approved notice dissemination methods, which

may include U.S. mail, electronic mail, Internet postings, and/or published notice.

58.

Commonality and Predominance: All requirements of Fed. R. Civ. P. 23(a)(2}

and 23(b)(3) are satisfied. This action involves common questions of law and fact, which

predominate over any questions affecting individual Class members, including, without

limitation:

whether Defendants engaged in the active misfeasance and misconduct
alleged herein;

whether WaWa owed a duty to Plaintiff and members of the Class to act
reasonably to protect Payment Card Data;

whether WaWa failed to provide adequate security to protect Payment
Card Data;

whether WaWa negligently, or otherwise improperly, allowed third parties
to access Payment Card Data;

whether Plaintiff and members of the Class were injured and suffered
damages and ascertainable losses;

whether WaWa’s failure to provide adequate security proximately caused
Plaintiff's and Class members’ injuries;

whether Plaintiff and members of the Class are entitled to damages and, if
so, the measure of such damages; and

whether Plaintiff and members of the Class are entitled to declaratory and

injunctive relief.

18

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 22 of 33

59. Typicality: All requirements of Fed. R. Civ. P. 23(a)(3) are satisfied. Plaintiff is a
member of the Class, having used her payment card at an affected WaWa location and had her
Payment Card Data compromised in the WaWa data breach. Plaintiff's claims are typical of the
other Class members’ claims because, among other things, all Class members were comparably
injured through Defendants’ conduct.

60. Adequacy of Representation: Ali requirements of Fed. R. Civ. P. 23(a){4) are
satisfied. Plaintiff is an adequate Class representative because she is a member of the Class and
her interests do not conflict with the interests of the other members of the Class that she seeks to
represent. Plaintiff is committed to pursuing this matter for the Class with the Class’s collective
best interests in mind. Plaintiff has retained counsel competent and experienced in complex class
action litigation of this type and Plaintiff intends to prosecute this action vigorously. Plaintiff,
and her counsel, will fairly and adequately protect the Class’s interests.

61. Predominance and Superiority: All requirements of Fed. R. Civ. P. 23(b){(3) are
satisfied. As described above, common issues of law or fact predominate over individual issues.
Resolution of those common issues in Plaintiff's individual case will also resolve them for the
Class’s claims. In addition, a class action is superior to any other available means for the fair and
efficient adjudication of this controversy and no unusual difficulties are likely to be encountered
in the management of this class action. The damages or other financial detriment suffered by
Plaintiff and the other Class members are relatively small compared to the burden and expense
that would be required to individually litigate their claims against Defendants, so it would be
impracticable for members of the Class to individually seek redress for Defendants’ wrongful
conduct. Even if Class members could afford individuai litigation, the court system could not.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

19

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 23 of 33

increases the delay and expense to all parties and the court system. By contrast, the class action
device presents far fewer management difficulties and provides the benefits of single
adjudication, economies of scale, and comprehensive supervision by a single court.

62. | Cohesiveness: All requirements of Fed. R. Civ. P. 23(b)(2) are satisfied.
Defendants have acted, or refused to act, on grounds generally applicable to the Class making
final declaratory or injunctive relief appropriate.

VI. CHOICE OF LAW

63. | WaWa’s acts and omissions discussed herein were orchestrated and implemented
at its corporate headquarters in Pennsylvania and the tortious and deceptive acts complained of
occurred in, and radiated from, Pennsylvania.

64. The key wrongdoing at issue in this litigation (WaWa’s failure to employ
adequate data security measures) emanated from WaWa’s headquarters in Pennsylvania.

65. Upon information and belief, WaWa’s point-of-sale system and IT personnel
operate out of and are located at WaWa’s headquarters in Pennsylvania. To this end, WaWa
currently is hiring an Information Security Incident Response Junior Analyst based in WaWa,
Pennsylvania, to “follow the processes and procedures necessary for the detection, response and
remediation of cyber related attacks on the Wawa enterprise.”!*

66. Pennsylvania, which seeks to protect the rights and interests of Pennsylvania and
other U.S. businesses against a company doing business in Pennsylvania, has a greater interest in

the claims of Plaintiff and the Class members than any other state and is most intimately

concerned with the outcome of this litigation.

 

2 Indeed, WaWa Information Security Incident Response Junior Analyst,
https://www.indeed.com/viewjob?jk=7al fac3ceb4 8ecak&tk= | dsibai4Op2p0800& from=serp&vis
=3 (posted Dec. 3, 2019) (last accessed Dec, 22, 2019),

20

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 24 of 33

67. Application of Pennsyivania law to a nationwide Class with respect to Plaintiffs
and the Class members’ claims is neither arbitrary nor fundamentally unfair because
Pennsylvania has significant contacts and a significant aggregation of contacts that create a state
interest in the claims of Plaintiff and the nationwide Class.

68. The location where Plaintiff and Class members’ were injured was fortuitous and
WaWa could not have foreseen where the injury would take place, as WaWa didn’t know which
banks WaWa’s customers used and the location of these banks’ headquarters, or principal places
of business, at the time of the breach.

vil. CAUSES OF ACTION
COUNT I

Negligence
On behalf of the Plaintiff and the Class

69. Plaintiff incorporates by reference all preceding allegations, as though fully set
forth herein.

70. WaWa owed—and continues to owe—a duty to Plaintiff and the Class to use
reasonable care in safeguarding Payment Card Data and to discover any breach in a timely
manner, so that compromised financial accounts and credit cards can be closed quickly in order
to avoid fraudulent transactions. This duty arises from several sources, including, but not limited
to, the sources described below, and is independent of any duty WaWa owed as a result of its
contractual obligations.

71. WaWa has a common law duty to prevent the foreseeable risk of harm to others,
including Plaintiff and the Class. It was certainly foreseeable to WaWa that injury would result
from a failure to use reasonable measures to protect Payment Card Data and to detect breaches in
a timely manner. It was also foreseeable that, if reasonable security measures were not taken,

hackers would steal Payment Card Data belonging to millions of WaWa’s customers; thieves

21

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 25 of 33

would use Payment Card Data to make large numbers of fraudulent transactions; and that the
resulting financial losses would be immense.

72. | WaWa assumed the duty to use reasonable security measures as a result of its
conduct.

73. In addition to its general duty to exercise reasonable care, WaWa also had a duty
of care as a result of the special relationship that existed between WaWa and Plaintiff and
members of the Class. The special relationship arose because customers entrusted WaWa with
their Payment Card Data. Only WaWa was in a position to ensure that its systems were sufficient
to protect against the harm to its customers from a data breach.

74. | WaWa’s duty to use reasonable data security measures also arose under §5 of the
FTC Act, which prohibits “unfair . . . practices in or affecting commerce,” including, as
interpreted and enforced by the FTC, the unfair practice of failing to use reasonable measures to
protect Payment Card Data by businesses such as WaWa. The FTC publications and data
security breach orders described above further form the basis of WaWa’s duty. In addition,
individual states have enacted statutes based upon the FTC Act that also create a duty on the part
of WaWa.

75. WaWa’s duty to use reasonable care in protecting Payment Card Data arose not
only as a result of the common law and the statutes described above, but also because it was
bound by, and had committed to comply with, industry standards, specifically including PCI
DSS.

76. | WaWa breached its common law, statutory, and other duties and thus, was
negligent by failing to use reasonable measures to protect Plaintiff's Payment Card Data from the

hackers who perpetrated the data breach and by failing to discover the breach timely. Upon

22

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 26 of 33

information and belief, the specific negligent acts and omissions committed by WaWa include,
but are not limited to, some, or all, of the following:
a. failure to delete cardholder information after the time period necessary to

authorize the transaction;

db. failure to employ systems to protect against malware;

C. failure to comply with industry standards for software and point-of-sale
security;

d. failure to track and monitor access to its network and cardholder data;

e. failure to limit access to those with a valid purpose;

f. failure to adequately staff and fund its data security operation;

g. failure to use due care in hiring, promoting, and supervising those

responsible for its data security operations; and
h. failure to recognize that hackers were stealing Payment Card Data from its
network while the data breach was taking place.
77. In connection with the conduct described above, WaWa acted wantonly,
recklessly, and with complete disregard for the consequences.
78.  Asadirect and proximate result of WaWa’s negligence, Plaintiff and members of
the Class have and will suffer actual losses and damages as described above.
COUNT II
‘Negligence Per Se
On behalf the Plaintiff and the Class

79. Plaintiff incorporates by reference ail preceding allegations as though fully set

forth herein.

23

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 27 of 33

80. Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting
commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by
businesses, such as WaWa, of failing to use reasonable measures to protect Payment Card Data.
The FTC publications and orders described above also form part of the basis of WaWa’s duty.

81. WaWa violated §5 of the FTC Act (and similar state statutes) by failing to use
reasonable measures to protect Payment Card Data and not complying with applicable industry
standards, including PCI DSS, as described in detail herein. WaWa’s conduct was particularly
unreasonable given the nature and amount of Payment Card Data it obtained and stored and the
foreseeable consequences of a data breach at one of the country’s largest private companies,
including, specifically, the immense damages that would result to consumers and financial
institutions.

82. WaWa’s violation of §5 of the FTC Act (and similar state statutes) constitutes
negligence per se.

83. Plaintiff and members of the Class are within the class of persons that §5 of the
FTC Act (and similar state statutes) was intended to protect.

84. The harm that has occurred is the type of harm the FTC Act (and similar state
statutes) was intended to guard against. Indeed, the FTC has pursued over 50 enforcement
actions against businesses, which, as a result of their failure to employ reasonable data security
measures and avoid unfair and deceptive practices, caused the same harm suffered by Plaintiff
and the Class.

85. Asa direct and proximate result of WaWa’s negligence, Plaintiff and members of

the Class have and will suffer actual losses and damages as described above.

24

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 28 of 33

COUNT III
Unjust Enrichment
On behalf the Plaintiff and the Class

86. Plaintiff incorporates by reference all preceding allegations, as though fully set
forth herein.

87, Plaintiff and Class members conferred a monetary benefit on WaWa. Specifically,
they purchased goods and services from WaWa and provided WaWa with their payment
information. In exchange, Plaintiff and Class members should have received from WaWa the
goods and services that were the subject of the transaction and should have been entitled to have
WaWa protect their Payment Card Data with adequate data security.

88. WaWa knew that Plaintiff and Class members conferred a benefit on WaWa and
accepted and has accepted or retained that benefit. WaWa profited from the purchases and used
the Payment Card Data of Plaintiff and Class members for business purposes.

89, WaWa failed to secure the Payment Card Data of Plaintiff and Class members
and, therefore, did not provide full compensation for the benefit the Plaintiff and Class members
provided.

90. WaWa acquired the Payment Card Data through inequitable means it failed to
disclose the inadequate security practices previously alleged.

91, If Plaintiff and Class members knew that WaWa would not secure their Payment
Card Data using adequate security, they would not have made purchases at WaWa’s convenience
stores.

92. Plaintiff and Class members have no adequate remedy at iaw.

93. Under the circumstances, it would be unjust for WaWa to be permitted to retain

any of the benefits that Plaintiff and Class members conferred on it.

25

 

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 29 of 33

94, WaWa should be compelled to disgorge into a common fund or constructive trust,
for the benefit of Plaintiff and Class members, proceeds that it unjustly received from them. In
the alternative, WaWa should be compelled to refund the amounts that Plaintiff and Class
members overpaid.

COUNT IV
Declaratory and Injunctive Relief
On behalf of Plaintiff and the Class

95. Plaintiff incorporates by reference all preceding allegations, as though fully set
forth herein.

96. Under the Declaratory Judgment Act, 28 U.S.C. §§2201, ef seq., this Court is
authorized to enter a judgment declaring the rights and legal relations of the parties and grant
further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,
which are tortious and which violate the terms of the federal and state statutes described herein.

97. An actual controversy has arisen in the wake of WaWa’s data breach regarding its
common law and other duties to reasonably safeguard Payment Card Data. Plaintiff alleges that
WaWa’s data security measures were inadequate and remain inadequate.

98. WaWa stili possesses Payment Card Data pertaining to Plaintiff and Class
members.

99, WaWa has made no announcement or notification that it has remedied the
vulnerabilities in its computer data systems, and, most importantly, its POS systems and fueling
stations.

100. Accordingly, WaWa has not satisfied its legal duties to Plaintiff and Class

members, In fact, now that WaWa’s lax approach towards data security has become public, the

Payment Card Data in its possession is more vulnerable than previously.

26

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 30 of 33

101. Actual harm has arisen in the wake of the WaWa Data Breach regarding WaWa’s

duties of care to provide data security measures to Plaintiffs and Class members.

102. Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following:

a.

WaWa continues to owe a legal duty to secure its customers’ personal and
financial information—specifically including information pertaining to
credit and debit cards used by WaWa’s customers—and to notify financial
institutions of a data breach under the common law, §5 of the FTC Act,
PCI DSS standards, its commitments, and various state statutes;

WaWa continues to breach this legal duty by failing to empioy reasonable
measures to secure its customers’ personal and financial information; and
WaWa’s ongoing breaches of its legal duty continue to cause Plaintiff

harm.

103. The Court also should issue corresponding injunctive relief requiring WaWa to

employ adequate security protocols, consistent with industry standards, to protect its Payment

Card Data, Specifically, this injunction should, among other things, direct WaWa to:

a.

utilize industry standard encryption to encrypt the transmission of
cardholder data at the point-of-sale and at all other times;

implement encryption keys in accordance with industry standards;
implement EMV technology;

engage third party auditors, consistent with industry standards, to test its

systems for weakness and upgrade any such weakness found;

27

 

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 31 of 33

e. audit, test, and train its data security personnel regarding any new or
modified procedures and how to respond to a data breach;

f. regularly test its systems for security vulnerabilities, consistent with

! industry standards;

£. comply with all PCI DSS standards pertaining to the security of its
customers’ personal and confidential information; and

h. install all upgrades recommended by manufacturers of security software
and firewalls used by WaWa.

104. If an injunction is not issued, Plaintiff will suffer irreparable injury and lack an
adequate legal remedy in the event of another data breach at WaWa. The risk of another such
breach is real, immediate, and substantial. If another breach at WaWa occurs, Plaintiff will not
have an adequate remedy at law because many of the resulting injuries are not readily quantified
and they will be forced to bring multiple lawsuits to rectify the same conduct. Simply put,
monetary damages, while warranted to compensate Plaintiff and the Class for out of pocket
damages that are legally quantifiable and provable, do not cover the full extent of injuries
suffered by Plaintiff and the Class, which include monetary damages that are not legally
quantifiable or provable.

105. The hardship to Plaintiff and the Class, if an injunction is not issued, exceeds the
hardship to WaWa, if an injunction is issued. Among other things, if another massive data breach
occurs at WaWa, Plaintiff and members of the Class will likely incur hundreds of millions of
dollars in damage. On the other hand, the cost to WaWa of complying with an injunction by
employing reasonable data security measures is relatively minimal and WaWa has a pre-existing

legal obligation to employ such measures.

28

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 32 of 33

106. Issuance of the requested injunction will not disserve the public interest. To the
contrary, such an injunction would benefit the public by preventing another data breach at
WaWa, thus eliminating the injuries that would result to Plaintiff, the Class, and the millions of
consumers whose confidential information would be compromised.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully requests
that the Court:

A. Certify the Class and appoint Plaintiff and Plaintiff's counsel to represent the
Class;

B. Enter a monetary judgment in favor of Plaintiff and members of the Class to
compensate them for the injuries suffered, together with pre-judgment and post-judgment
interest, treble damages, and penaltics where appropriate;

Cc, Enter a declaratory judgment in favor of Plaintiff and the Class, as described
above;

D. Grant Plaintiff the injunctive relief requested;

E. Award Plaintiff and the Class reasonable attorneys’ fees and costs of suit, as
allowed by law; and

F, Award such other and further relief as this Court may deem just and proper.

DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury of any and all issues in this action so triable.

29

 
Case 2:19-cv-06077-CDJ Document1 Filed 12/23/19 Page 33 of 33

Dated: December 23, 2019
Respectfully submitted,

CARLSON LYNCH, LLP

Q IM

 

Gary F. E¥nch (PA ID 56887)
Jamisen A. Etzel (PA ID 311554)
Kevin W. Tucker (PA ID 312144)
1133 Penn Avenue, 5th Floor
Pittsburgh, PA 15222

Tel. (412) 322-9243
glynch@carlsonlynch.com
jetzel@carlsonlynch.com
ktucker@carlsonlynch.com

Counsel for Plaintiff

30

 
